*545ORDER
PER CURIAM:
This is an original proceeding wherein Gerald P. Yetter sought a writ of review to review the proceedings in the district court of Gallatin County in Cause No. 16413, entitled Yetter vs. Yetter, wherein petitioner was found guilty of contempt by a judgment of said court dated the 29th day of January, 1973. Counsel was heard ex parte and an order was issued, directed to the district court, requiring that it certify to this Court the proceedings hereinbefore referred to, and staying all proceedings until the further order of the Court.
Upon the return day counsel for petitioner and the court appeared and were heard in oral argument. The certified proceedings have been reviewed by this Court and it is now advised thereon.
The relief sought by such review not appearing to be required nor proper it is hereby ordered that the same be denied and our stay order vacated and this proceeding is ordered dismissed.